Citation Nr: 1118734	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-32 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition of W.M.H. as a child of the deceased Veteran for purposes of VA benefits.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1996 to June 2001.  The Veteran is deceased.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that W.M.H. could not be recognized as the child of the Veteran.  The appellant is the mother of W.M.H.


FINDING OF FACT

W.M.H. is the Veteran's natural child. 


CONCLUSION OF LAW

The legal criteria for recognition of W.M.H.as the deceased Veteran's child are met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.204, 3.210 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal criteria 

VA pays certain benefits to the otherwise eligible children of a deceased Veteran.  See e.g. 38 U.S.C.A. §§ 1310, 1542, (West 2002).  

VA regulations provide that age or relationship of a claimant is established by one of the following types of evidence: a copy or abstract of the public record of birth; a copy of a church record of baptism; an affidavit or certified statement of the physician or midwife in attendance at birth; a copy of a Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he believes the entries to have been made at the time purported; affidavits or certified statements of 2 or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge; and other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, and school, employment, immigration, or naturalization records.  38 C.F.R. § 3.209.

To establish paternity for an illegitimate child, the sufficiency of evidence will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of: (1) an acknowledgment in writing signed by him; or (2) evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3) any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings, such as (i) a copy of the public record of birth or church record of baptism, showing that the veteran was the informant and was named as a parent of the child; or (ii) statements of persons who know that the veteran accepted the child as his; or (iii) information obtained from service department or public records, such as school or welfare agencies, which shows that with his knowledge the veteran was named as the father of the child.  38 C.F.R. § 3.210.

Evidence and Analysis

The Veteran died in June 2001.  W.M.H. was born in March 2001.  Her birth certificate but does not identify a father.  The appellant asserts that the Veteran is the father of W.M.H.  She submitted email correspondence between her and the Veteran that references his concern for W.M.H.  Although the Veteran does not specifically identify her as his daughter in this correspondence, his statements suggest a relationship.  

Also of record is a report of contact created by the Social Security Administration in with the Veteran's mother, is reported to have said that the Veteran had acknowledge W.M.H. as the Veteran's child.  The Social Security Administration ultimately recognized W.M.H. as the Veteran's child.

The Veteran's brother also provided a statement in which he reported that the Veteran's mother had essentially told him that W.M.H. was the Veteran's child and that after seeing W.M.H., he had little doubt that the Veteran was her father.  In a subsequent statement the Veteran's brother wrote that the Veteran had confided to him that W.M.H. was his daughter

The negative evidence consists mainly of a report of contact created by the Social Security Administration, in which the Veteran's supervisor related that the Veteran had acknowledged a relationship with L.H., but that the Veteran had said he did not believe W.M.H. was his biological child.  

After careful consideration, the Board finds that the evidence is sufficient to establish paternity for the claimant.  38 C.F.R. § 3.210.  The Board is persuaded by the email correspondence between L.H., his reported acknowledgements that he was the father of W.M.H., and the family members' statements acknowledging the claimant as the biological child of the Veteran.  While the Veteran's supervisor reported that the Veteran had denied paternity, the evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the appeal is granted.  


ORDER

W.M.H. is entitled to recognition as the child of the deceased Veteran for purposes of VA benefits.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


